Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 30, 2017

The Court of Appeals hereby passes the following order:

A17E0063. STEVEN JACOB SEIBERT v. STATE OF GEORGIA, ET AL.

      Steven Jacob Seibert’s Motion-Request for Time Extension to File Application
for Discretionary Appeal is DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/30/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.